Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on June 30, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden (see Remarks pages 1-2).  This is not found persuasive because while Applicant correctly points out that some of the structure is shared, the statement “In particular, there are no examples of different search queries that would be required for combination and subcombination.” (see Remarks page 2) is not persuasive since specific unaddressed examples are given. Specifically, regarding the combination/subcombination the restriction requirement (see pages 2-3 of the Restriction requirement of May 10, 2021; hereinafter Restriction) stating that Invention II requires sliding the concentric ring over and above the at least one outflow exhaust gas aperture; sliding the support tube over the concentric ring and the temperature sensor such that the concentric ring is centered in the support tube and the concentric ring is positioned between the proximal end of the temperature sensor and the at least one outflow exhaust gas aperture not required by Invention I. Invention I requires a gap between the support tube and the temperature sensor for allowing exhaust gas to flow into contact with the temperature sensor not required by invention II (see Restriction, page 2). These are reference on page 3 of the Restriction stating that: 
“Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•    the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
•    the groups require separate time for consideration on the merits in regards to rejections under 35 U.S.C. 112,101,102/103, etc.”
.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 30, 2021.

Claim Objections
Claims 10, 13 and 17 are objected to because of the following informalities:  
Claim 10 is unclear.  The claim recites “the ring” in line 2 is not clear. Perhaps Applicant means “the concentric ring”? Appropriate correction in required.
Regarding claim 13, there appears to be a typo in line 2, the claim recites “the concentric ring further comprises and aperture”. Perhaps Applicant means “the concentric ring further comprises an aperture”?  Appropriate correction is required.
Claim 17 is unclear.  The claim recites “the ring” in line 2 is not clear. Perhaps Applicant means “the concentric ring”? Appropriate correction in required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang Hao (CN 203365011 U) (hereinafter Zhang).
Regarding claim 1, Zhang teaches a temperature sensor assembly comprising: 
a support tube (protective tube) (4) defining an interior (see Figure 1);
a temperature sensor (sleeve (2) and thermocouple wire (3)) having a distal end and a proximal end located within the interior (see Figure 1);
and a concentric ring (bracket) (10) surrounding at least a portion of the temperature sensor (sleeve (2) and thermocouple wire (3)) and wherein the support tube (protective tube) (4) surrounds at least a portion the concentric ring (bracket) (10) and the temperature sensor (sleeve (2) and thermocouple wire (3)) and the concentric ring (bracket) (10) is positioned between the temperature sensor (sleeve (2) and thermocouple wire (3)) and the support tube (protective tube) (4) for holding the temperature sensor (sleeve (2) and thermocouple wire (3)) in the support tube (protective tube) (4) (see Figure 1 and paragraphs 0004, 0006, 0009 and 0018).
Regarding claim 10, Zhang further teaches the concentric ring (bracket) (10) comprising circumferential contact junctions (positioning rods) at each end of the ring (bracket) (10) (see Figure 1 and paragraphs 0018).

Claims 1-5, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 4001045) (hereinafter Smith). 

    PNG
    media_image1.png
    333
    759
    media_image1.png
    Greyscale

Smith Figure
Regarding claim 1, Smith teaches a temperature sensor assembly comprising: 
a support tube (sheath) (14) defining an interior (see Figure and column 1, line 60 through column 2, line 3);

and a concentric ring (ferrules) (18) surrounding at least a portion of the temperature sensor (thermocouple) (10) and wherein the support tube (sheath) (14) surrounds at least a portion the concentric ring (ferrules) (18) and the temperature sensor (thermocouple) (10) and the concentric ring (ferrules) (18) being positioned between the temperature sensor (thermocouple) (10) and the support tube (sheath) (14) for holding the temperature sensor (thermocouple) (10) in the support tube (sheath) (14) (see Figure and column 1, lines 19-27, column 2, lines 4-32).
Regarding claim 2, Smith further teaches a gap (gap) between the support tube (sheath) (14) and the temperature sensor (thermocouple) (10) for allowing exhaust gas to flow into contact with the temperature sensor (thermocouple) (10) (see Figure and column 1, line 67 through column 2, line 3).
Regarding claim 3, Smith further teaches the concentric ring (ferrules) (18) centering the temperature sensor (thermocouple) (10) in the support tube (sheath) (14) (see Figure and column 1, lines 19-27, column 2, lines 4-32).
Regarding claim 4, Smith further teaches the support tube (sheath) (14) further comprising an inflow exhaust gas aperture (ports) (15) for allowing exhaust gas to flow into the gap (gap) to contact the temperature sensor (thermocouple) (10) (see Figure and column 1, line 67 through column 2, line 3).
Regarding claim 5, Smith further teaches the support tube (sheath) (14) further comprising at least one outflow exhaust gas aperture (ports) (15) to allow exhaust gas to flow out of the gap away from the temperature sensor (thermocouple) (10) (see Figure and column 1, line 67 through column 2, line 3).
Regarding claim 8, Smith further teaches the concentric ring (ferrules) (18) being positioned between the proximal end of the support tube (sheath) (14) and the at least one outflow exhaust gas aperture (ports) (15) (see Figure).
Regarding claim 10, Smith further teaches the concentric ring (ferrules) (18) comprising circumferential contact junctions (cylindrical portion) (20) at each end of the ring (ferrules) (see Figure and column 1, lines 19-27, column 2, lines 4-32).
Regarding claim 11, Smith further teaches the circumferential contact junctions (cylindrical portion) (20) being raised relative to the ring (ferrules) (18) (see Figure).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of  Yamatake Honeywell (JP H0419486 Y2) (hereinafter Yamatake Honeywell). 
Regarding claim 6, Smith teaches all the limitations of claim 5.
However Smith does not explicitly teach the at least one outflow exhaust gas aperture comprises two exhaust gas apertures equally spaced about the inflow exhaust gas aperture.
Yamatake Honeywell teaches the at least one outflow exhaust gas aperture comprises two exhaust gas apertures (7b,7c) equally spaced about the inflow exhaust gas aperture (7a) (see Figures 3 and 9).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the outflow gas aperture as taught by Smith to include two exhaust gas apertures equally spaced about the inflow exhaust gas aperture as taught by Yamatake Honeywell.  One 
Regarding claim 7, the prior combination teaches all the limitations of claim 6.
However Smith as modified by Yamatake Honeywell does not explicitly teach the two exhaust gas apertures being positioned 90 degrees from the inflow exhaust gas aperture.
Yamatake Honeywell teaches the two exhaust gas apertures (7b,7c) being positioned 90 degrees from the inflow exhaust gas aperture (7a) (see Figures 3 and 9).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the two exhaust gas apertures as taught by the prior combination being positioned 90 degrees from the inflow exhaust gas aperture as taught by Yamatake Honeywell.  One would be motivated to make this combination in order to provide improved gas contact with the temperature sensor and to provide fast temperature measurement.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of in view of Boyd (US 2019/0186283) (hereinafter Boyd).
Regarding claim 14, Smith teaches a temperature sensor (thermocouple) (10) having a distal end and a proximal end (see Figure and column 1, line 60 through column 2, line 3); a concentric ring (ferrules) (18) surrounding at least a portion of the temperature sensor (thermocouple) (10); and a support tube (sheath) (14) surrounding at least a portion the concentric ring (ferrules) (18) and the temperature sensor (thermocouple) (10) and the concentric ring (ferrules) (18) being positioned between the temperature sensor (thermocouple) (10) and the support tube (sheath) (14) for holding the temperature sensor (thermocouple) (10) in the support tube (sheath) (14) (see Figure and column 1, lines 19-27, column 2, lines 4-32).
However Smith does not explicitly teach an aircraft turbine engine, comprising: a core having a compressor, combustor, and turbine sections in axial flow arrangement mounted in a casing; and
the temperature sensor being located downstream of the combustor.
	Boyd teaches an aircraft turbine engine (turbofan jet engine), comprising: a core having a compressor (compressor) (106), combustor (combustor) (108), and turbine (turbine) (110) sections in 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the temperature sensor as taught by Smith in an aircraft turbine engine, comprising: a core having a compressor, combustor, and turbine sections in axial flow arrangement mounted in a casing; and the temperature sensor being located downstream of the combustor as taught by Boyd.  One would be motivated to make this combination in order to monitor the temperature measurements during operation of the gas turbine engine to adjust operation of the compressors and/or combustor so to ensure the engine operates efficiently and to reduce risk of engine damage, for example, from overheating.
Regarding claim 15, Smith further teaches a gap (gap) between the support tube (sheath) (14) and the temperature sensor (thermocouple) (10) for allowing exhaust gas to flow into contact with the temperature sensor (thermocouple) (10) (see Figure and column 1, line 67 through column 2, line 3).
Regarding claim 16, Smith further teaches the concentric ring (ferrules) (18) centering the temperature sensor (thermocouple) (10) in the support tube (sheath) (14) (see Figure and column 1, lines 19-27, column 2, lines 4-32).
Regarding claim 17, Smith further teaches the concentric ring (ferrules) (18) comprising circumferential contact junctions (cylindrical portion) (20) at each end of the ring (ferrules) (18) (see Figure and column 1, lines 19-27, column 2, lines 4-32).
Regarding claim 18, Smith further teaches the circumferential contact junctions (cylindrical portion) (20) being raised relative to the ring (ferrules) (18) and contact the support tube (sheath) (14) (see Figure and column 1, lines 19-27, column 2, lines 4-32).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claim 13, Zhang further teaches the concentric ring (bracket) (10) being welded (See paragraph 0009).

Although, Zhang does not explicitly teach the concentric ring comprising and aperture centered in the concentric ring for allowing a plug weld, it is well known in the art to provide an aperture centered in the concentric ring for allowing a plug weld.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the concentric ring as taught by Zhang with an aperture centered in the concentric ring for allowing a plug weld as known in the art.  One would be motivated to make this combination in order to provide an alternative mode of welding the concentric ring to the temperature sensor.

Claim Rejections - 35 USC § 102/103
Claim(s) 9 is/are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith.
Regarding claim 9, Smith further teaches the concentric ring (ferrules) (18) being inserted over the distal end of the temperature sensor (thermocouple) (10) (note: this claim is anticipated by virtue of being a product-by-process claim) (see MPEP 2113).
Although, Smith does not explicitly teach the concentric ring being inserted over the distal end of the temperature sensor, it would have been obvious to one with ordinary skill in the art to fit the concentric ring by inserting it over the distal end of the temperature sensor.  One would be motivated to insert the concentric ring over the distal end of the temperature sensor in order to secure it into place.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Phillips (US 5653538) directed to a temperature probe has a sensor housing with a sensor head and an associated scoop, together forming a primary airflow path, with the sensor head containing a sample chamber for the thermal sensor.
Bard et al. (US 2008/0317092) directed to a sensor for measuring temperature of an air stream. 
Deak et al. (US 5662418) directed to a high temperature probe for use in the hot gas stream of a gas turbine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on M-Th 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855